Title: From George Washington to Colonel Israel Shreve, 6 April 1778
From: Washington, George
To: Shreve, Israel

 

Sir.
Head Quarters Valley Forge 6th April 1778

I am favd with yours of the 3d instant inclosing the proceedings of a Court Martial held upon William Seeds and Thomas Carter. As no Officer under the Rank of a Brigadier commanding in a separate State has a power of appointing a Court for the trial of capital Offences I am obliged to disapprove the sentences as inflicted by a Court illegially constituted. But that the prisoner Seeds may not escape I have inclosed you a power to constitute another Court which may consist of the same members if they are at hand—By the Resolve of Congress we are not empowered to try persons, inhabitants of the States, if taken more than thirty Miles from the Head Quarters of the Army. You must therefore deliver Carter to the Civil authority.
I hope Major Howell may be able to effect something against the Tories at Billingsport, who may probably be surprised by a vigilant Officer.
If Cattle or provisions of any kind can be collected in any parts of the Country within the Enemy’s reach it ought by all means to be done. Some of the Commissaries should attend and give Receipts for what is taken. I am Sir Your most obt Servt

Go: Washington

